                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


JIMMY HARRIS,
          Plaintiff,

                v.                                        Case No. 14-CV-1002

CITY OF MILWAUKEE et al.,
           Defendants.


                           COURT MINUTES OF CONFERENCE

Judge Lynn Adelman, presiding                      Date: 10/26/18
Time Commenced: 1:15 p.m.                          Concluded: 1:33 p.m.
Deputy Clerk: ELT                                  Court Reporter: none

APPEARANCES:

Plaintiff: Nathaniel Cade, Jr.
Defendant: Jan Smokowicz
Nature of Conference: Telephonic Status Conference
Notes:
   •     Plaintiff to provide defendant with medical bills and other information related to
         damages.
   •     The case will be referred to a magistrate judge for mediation.




            Case 2:14-cv-01002-LA Filed 10/26/18 Page 1 of 1 Document 96
